                                         Case 2:18-bk-20151-ER                Doc 1715 Filed 03/05/19 Entered 03/05/19 17:38:42                    Desc
                                                                                Main Document    Page 1 of 3


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com
                                           3   PATRICK C. MAXCY (Pro Hac Vice)
                                               patrick.maxcy@dentons.com
                                           4   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           5   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924
                                           6
                                               Attorneys for the Chapter 11 Debtors and
                                           7   Debtors In Possession
                                                                                 UNITED STATES BANKRUPTCY COURT
                                           8                            CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                           9   In re                                                 Lead Case No. 18-bk-20151-ER

                                          10   VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly Administered With:
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                               INC., et al.,                                         Case No. 2:18-bk-20162-ER
                                          11                                                         Case No. 2:18-bk-20163-ER
                                                        Debtors and Debtors In Possession.           Case No. 2:18-bk-20164-ER
         DENTONS US LLP




                                          12                                                         Case No. 2:18-bk-20165-ER
            (213) 623-9300




                                                                                                     Case No. 2:18-bk-20167-ER
                                          13    Affects All Debtors
                                                                                                     Case No. 2:18-bk-20168-ER
                                                                                                     Case No. 2:18-bk-20169-ER
                                          14    Affects Verity Health System of California, Inc.
                                                                                                     Case No. 2:18-bk-20171-ER
                                                Affects O’Connor Hospital
                                                                                                     Case No. 2:18-bk-20172-ER
                                          15    Affects Saint Louise Regional Hospital
                                                                                                     Case No. 2:18-bk-20173-ER
                                                Affects St. Francis Medical Center
                                                                                                     Case No. 2:18-bk-20175-ER
                                          16    Affects St. Vincent Medical Center
                                                                                                     Case No. 2:18-bk-20176-ER
                                                Affects Seton Medical Center
                                                                                                     Case No. 2:18-bk-20178-ER
                                          17    Affects O’Connor Hospital Foundation
                                                                                                     Case No. 2:18-bk-20179-ER
                                                Affects Saint Louise Regional Hospital Foundation
                                                                                                     Case No. 2:18-bk-20180-ER
                                          18    Affects St. Francis Medical Center of Lynwood
                                                                                                     Case No. 2:18-bk-20181-ER
                                                 Foundation
                                          19    Affects St. Vincent Foundation                      Hon. Ernest M. Robles
                                                Affects St. Vincent Dialysis Center, Inc.
                                                                                                     STIPULATION EXTENDING DEADLINE FOR CIGNA HEALTHCARE
                                          20    Affects Seton Medical Center Foundation
                                                                                                     OF CALIFORNIA, INC. TO OBJECT TO DEBTORS' NOTICE AND
                                                Affects Verity Business Services
                                                                                                     MOTION TO APPROVE (I) SETTLEMENT AND ASSET PURCHASE
                                          21    Affects Verity Medical Foundation
                                                                                                     AGREEMENT BY AND BETWEEN DEBTORS VERITY MEDICAL
                                                Affects Verity Holdings, LLC                        FOUNDATION AND VERITY HEALTH SERVICES OF CALIFORNIA,
                                          22    Affects De Paul Ventures, LLC                       INC., SILICON VALLEY MEDICAL DEVELOPMENT, LLC AND SAN
                                                Affects De Paul Ventures - San Jose ASC, LLC        JOSE MEDICAL GROUP, (II) ASSUMPTION AND ASSIGNMENT OF
                                          23                                                         CERTAIN CONTRACTS AND LEASES TO SILICON VALLEY
                                                               Debtors and Debtors In Possession.    MEDICAL DEVELOPMENT, LLC, AND (III) REJECTION OF CERTAIN
                                          24                                                         LEASES [RELATED DKT. NO. 1636]


                                          25                                                         Hearing:
                                                                                                     Date: March 19, 2019
                                          26                                                         Time: 10:00 a.m. (PDT)
                                                                                                     Place: United States Bankruptcy Court, Courtroom 1568
                                          27                                                                 255 East Temple St., Los Angeles, California 90012

                                          28

                                                                                                          -1-
                                               110426944\V-1
                                         Case 2:18-bk-20151-ER         Doc 1715 Filed 03/05/19 Entered 03/05/19 17:38:42               Desc
                                                                         Main Document    Page 2 of 3


                                           1          This Stipulation is entered between Verity Health System Of California, Inc. (“VHS”) and
                                           2   the above-referenced affiliated debtors, the debtors and debtors in possession in the above-
                                           3   captioned chapter 11 bankruptcy cases (collectively, the “Debtors”), in the above-referenced
                                           4   jointly administered Chapter 11 bankruptcy cases, on the one hand, and Cigna Healthcare of
                                           5   California, Inc. (“Cigna”), on the other, with respect to the following:
                                           6              1.     On August 31, 2018, the Debtors each filed a voluntary petition for relief under
                                           7   chapter 11 of title 11 of the United States Code.
                                           8              2.     On February 26, 2019, the Debtors filed the Debtors' Notice and Motion to
                                           9   Approve (I) Settlement and Asset Purchase Agreement by and Between Debtors Verity Medical
                                          10   Foundation and Verity Health Services Of California, Inc., Silicon Valley Medical Development,
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   LLC and San Jose Medical Group, (II) Assumption and Assignment of Certain Contracts and
         DENTONS US LLP




                                          12   Leases to Silicon Valley Medical Development, LLC, and (III) Rejection of Certain Leases
            (213) 623-9300




                                          13   [Docket No. 1636] (the “Sale Motion”).
                                          14              3.     The Sale Motion set a deadline of March 5, 2019 for any party to file an
                                          15   opposition to the Sale Motion (the “Opposition Deadline”).
                                          16              4.     Cigna has requested an extension of the Opposition Deadline and the Debtors
                                          17   have agreed.
                                          18              NOW, THEREFORE, all of the parties to this Stipulation hereby stipulate and agree as
                                          19   follows:
                                          20              A.    The Opposition Deadline shall be extended from March 5, 2019 to March 8, 2019.
                                          21              B.     The Debtors’ deadline to file a reply to any objection shall be March 15, 2019.
                                          22

                                          23   Verity Health System of California, Inc., et al.
                                          24

                                          25   By:    /s/ Tania M. Moyron
                                               Samuel R. Maizel
                                          26   Tania M. Moyron
                                               Dentons US LLP
                                          27   Counsel to Debtors and Debtors In Possession
                                          28
                                                                                         -2-
Case 2:18-bk-20151-ER   Doc 1715 Filed 03/05/19 Entered 03/05/19 17:38:42   Desc
                          Main Document    Page 3 of 3
